Citation Nr: 0723797	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  97-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for degenerative disc disease of the cervical spine at C4 and 
C5, prior to March 26, 2002.

2.  Entitlement to a disability rating greater than 20 
percent for degenerative disc disease of the cervical spine 
at C4 and C5, as of March 26, 2002.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbosacral spine at 
L4 and L5, with intermittent radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1995.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was remanded by the Board in June 2000 
and July 2003 for further development.  As noted by the Board 

1.  Entitlement to an initial compensable disability rating 
for degenerative disc disease of the cervical spine at C4 and 
C5, prior to March 26, 2002.

2.  Entitlement to a disability rating greater than 20 
percent for degenerative disc disease of the cervical spine 
at C4 and C5, as of March 26, 2002.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbosacral spine at 
L4 and L5, with intermittent radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1995.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was remanded by the Board in June 2000 
and July 2003 for further development.  As noted by the Board 
in the previous remands, the case demonstrates an irregular 
procedural history with an August 1999 RO rating decision and 
Supplemental Statement of the Case (SSOC) containing 
conflicting representations as to whether the lumbar spine 
disability was evaluated as 20 or 40 percent disabling, and 
confusing statements received from the veteran as to the 
claims she was pursuing on appeal.  The Board resolved these 
irregularities at the time of the July 2003 remand.  The RO 
in Houston, Texas, currently has jurisdiction of the case.


FINDINGS OF FACT

1.  For the time period prior to March 26, 2002, the 
veteran's degenerative joint and disc disease of the cervical 
spine has been manifested by report of occasional discomfort, 
full range of active and passive range of motion without 
satisfactory evidence of painful motion, and no neurologic 
deficits.

2.  For the time period beginning on March 26, 2002, the 
veteran's degenerative joint and disc disease of the cervical 
spine has been manifested by slight increase in normal 
lordosis, paracervical crepitus, intrascapular muscle spasm 
and limitation of motion that is no more than moderate in 
degree with forward flexion of no less than 45 degrees and 
combined range of motion of no less than 290 degrees; there 
are no chronic neurologic manifestations or incapacitating 
episodes of cervical spine intervertebral disc syndrome 
(IVDS).

3.  The veteran's degenerative disc disease of the lumbar 
spine has been manifested by recurrent attacks of IVDS that 
have been no more than moderate in degree and limitation of 
motion that has been no more than moderate in degree measured 
as at least 70 degrees of forward flexion and 180 degrees of 
combined motion; there are no chronic neurologic deficits nor 
periods of incapacitation of at least 4 weeks in total 
duration.


CONCLUSIONS OF LAW

1.  For the time period prior to March 26, 2002, the criteria 
for a compensable rating for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (1995-2002).

2.  For the time period from March 26, 2002, the criteria for 
an initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 
(1995-2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2004-2006).

3.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1995-2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004-2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

This appeal arises from initial ratings assigned following a 
grant of service connection.  The claims were filed in 
February 1996 and preceded the passage of the VCAA.  The 
purposes of a section 5103 notice were met as the February 
1996 RO rating decision granted service connection for the 
claims on appeal and assigned initial ratings and effective 
dates of award.  The veteran appealed the downstream issues 
of entitlement to higher initial ratings.  An April 1996 
Statement of the Case (SOC) advised the veteran of the 
criteria for establishing a disability rating, the evidence 
considered and the Reasons and Basis for its decision.  
Additional development letters were sent in April 1997 and 
August 1999.  In January 2002, she was advised of the 
enactment of the VCAA.  An RO letter in August 2004 advised 
her of the types of evidence and/or information deemed 
necessary to substantiate her claims for higher initial 
ratings, and the relative duties on the part of herself and 
VA in developing her claims.  She was specifically advised to 
submit any evidence in her possession pertinent to her 
claims.  The claims were readjudicated in a July 2006 SSOC.

The veteran did not receive VCAA compliant notice prior to 
the initial adjudication of the claims.  A notice error is 
presumed prejudicial to the veteran unless it is demonstrated 
that (1) any defect in notice was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice provided what 
was needed, or (3) that a benefit could not possibly have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  In this case, the veteran received 
compliant VCAA notice on all elements except for establishing 
an effective date of award by letter dated August 2004, and 
the notice deficiencies were cured by readjudication of her 
claims in July 2006.  See Prickett v. Nicholson, 20 Vet. App. 
370, 377 (2006).  The adjudications throughout the appeal 
notified her that a staged rating was in effect for her 
cervical spine disability and she has had ample opportunity 
to submit any evidence and/or information she deemed 
pertinent to her claims.  The notices provided during the 
appeal period are such that a reasonable person could be 
expected to understand from the notice provided what was 
needed, in particular, evidence of the currently manifested 
symptomatology of the lumbar and cervical spines.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the record includes the 
veteran's service medical records, all identified VA 
treatment records, and all identified records from Wilford 
Hall Medical Center (WHMC).  There are no outstanding private 
medical records for which the veteran has both identified and 
authorized VA to obtain on her behalf.  VA examinations were 
obtained during the appeal period, to include VA examination 
ordered by the Board.  The evidence and information of record 
is sufficient to decide the claims, and there is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating her claims.


II.  Factual basis

Historically, the veteran received in-service treatment for 
recurrent low back pain with radiculopathy/sciatica into the 
left lower extremity.  Scoliosis was noted.  A computed 
tomography (CT) scan in July 1995 was significant for mild 
narrowing of the spinal canal at L4-L5 and dense disc 
material at L5-S1 that was suggestive of a centrally 
herniated nucleus pulposus.  She had also complained of upper 
back pain with an x-ray examination of the cervical spine 
showing low grade degenerative joint disease with disc 
narrowing at C4 and C5.  She filed a service connection claim 
in January 1996.

On VA examination in October 1997, the veteran reported near 
constant low back pain exacerbated with minimal efforts, such 
as carrying light weights, slight efforts in a forced 
position and prolonged standing, lying or sitting.  She had 
left leg sciatica, described as numbness to the left toes 
with weakness of the left leg and foot, when walking or 
sitting.  She did not report any cervical spine complaints.  
Examination of the lumbar spine showed no external evidence 
of levoscoliosis, kyphosis, lordosis or spasm.  There was 
tenderness to strong pressure to the lower lumbar (4-5) 
spinous process and left sacroiliac joint.  Active and 
passive range of motion (ROM) was within normal limits (WNL).  
It was noted that rapid backward extension was painful with 
restriction of repeated lumbosacral movements.  Straight leg 
raising (SLR) was painful at 90 degrees.  Neurologic 
examination was significant for decreased left toe extensors 
against moderate resistance, sluggish right ankle jerk and 
absent left ankle jerk.  An x-ray examination of the 
lumbosacral spine showed mild scoliosis.  Examination of the 
cervical spine showed no stiffness, atrophy or tenderness 
with full range of active and passive motion.  An x-ray 
examination of the cervical spine showed no abnormalities.  
Examination indicated a diagnosis of low back pain with left 
sciatica.

On VA examination dated March 26, 2002, the veteran reported 
an increased severity of low back problems in the last 
several months.  She was in fairly constant pain that 
affected her ability to perform sitting, standing, twisting 
or lifting activities.  She had low back problems when riding 
in a car or performing any kind of activity bending her hips.  
She had difficulty twisting and turning with occasional 
radicular-type pain down the posterolateral aspect of both 
thighs.  She had episodes of pain that kept her from arising 
from a seated position or getting out of bed.  These episodes 
had increased in severity since the last examination.  Her 
cough-sneeze effect was intermittently positive, but she 
denied change of bowel or bladder habits.  With respect to 
her cervical spine, she denied any significant increase in 
symptoms.  She had occasional activity-related discomfort 
with pain mostly in the area of her shoulder blades.  She 
denied significant restriction of motion.  On examination, 
her lumbar spine demonstrated a level pelvis.  She had 
percussive and palpation discomfort at the lumbosacral joint.  
She reported being "ticklish" when the lumbar paraspinal 
muscles were palpated.  There was a fairly intense spasm 
noted throughout the examination that increased in intensity 
during range of motion testing.  Forward flexion with good 
effort showed 70 degrees of flexion, 30 degrees of extension 
to 30 degrees, 20 degrees of side-bending bilaterally, and 20 
degrees of rotation bilaterally.  All motions were 
accompanied by complaints of discomfort with palpable spasm.  
Neurologic examination demonstrated intact motor and sensory 
examination of both lower extremities.  She had no pathologic 
reflexes with intact and brisk knee and ankle jerks.  Her 
neck demonstrated a dorsal round back deformity.  She had 
slight increase in normal cervical lordosis.  Range of motion 
of the cervical spine showed forward flexion to 70 degrees, 
extension to 20 degrees, side-bending to 30 degrees in each 
direction, and rotation to 70 degrees in each direction.  
There was some mild paracervical crepitus with fairly intense 
intrascapular muscle spasm.  X-ray examination of the lumbar 
spine demonstrated moderately severe degenerative disc 
disease at the lumbosacral junction, degenerative changes in 
the L4-5 facet joints, and somewhat smaller posterior 
elements that was a normal variant.  X-ray examination of the 
cervical spine demonstrated degenerative disc disease at 
multiple levels, primarily at C5-6 with facet arthropathy.  
The examiner offered diagnoses of chronic degenerative disc 
disease of the lumbosacral spine at L4-5 with intermittent 
radiculopathy affecting the L5 nerve root bilaterally, and 
degenerative disc disease of the cervical spine without 
evidence of radiculopathy.  The examiner commented that it 
was clear she had an exacerbation of lumbar spine symptoms 
since her last VA examination.

An April 2002 clinical record from WHMC included the 
veteran's report of 7/10 low back pain radiating to both 
lower extremities to the feet.  Her pain was increased with 
walking and standing and decreased with lying down.  
Examination showed mild left paraspinal tenderness to 
palpation with pain on motion.  Her motor strength was 5/5 
with normal (nl) sensory examination of the right lower 
extremity (LE).  She was given an impression of chronic low 
back pain (LBP) with posterior facet changes as the likely 
etiology.  She was prescribed heel cups.  A subsequent 
magnetic resonance imaging (MRI) scan of the lumbar spine 
showed moderate degenerative disc disease (DDD) and annular 
bulge at L5-S1.  A June 2002 VA clinical record noted full 
range of back motion on examination with no flank pain.

An August 2002 VA Compensation and Pension examination of the 
right hip included the veteran's report of some mild buttock 
pain, but no back pain.  Examination of her lumbar spine 
showed no tenderness with near full range of motion.

A February 2003 clinical record from WHMC included the 
veteran's report of chronic low back pain increased secondary 
(2°) to prolonged sitting or standing.  She had limited 
ambulation due to low back and leg pain.  She obtained some 
relief with heel cups.  Examination showed mild paraspinal 
tenderness to palpation (TTP).  She was able to touch the 
floor with the palm of her hands with minimum spasm.  Her 
motor and sensory examinations were unremarkable except for 
decreased deep tendon reflexes (DTR).  She was given an 
assessment of chronic low back pain with questionable (?) 
mild neurogenic claudication.  In October 2003, she reported 
a worsening of low back pain with bending down, flexing and 
even lying down.  Examination was significant for TTP over 
the right paraspinal muscles and mild tenderness down the 
vertebrae.  Her lower extremities showed 5/5 strength, and 
intact DTR's.

A March 2004 VA clinical record included the veteran's report 
of sleep disturbance due to pain.  An x-ray examination of 
the thoracolumbar spine showed degenerative change worse at 
L2-3.  In August 2004, she reported extreme low back pain.  
Examination showed left sacral torsion and stiffness of the 
thoracolumbar (TL) spine.  The next month showed continued 
stiffness, but no asymmetry.

On VA examination in February 2006, the veteran described 
pain in the midline of her lower back and mostly to the left 
side extending into the posterior thigh and calf, and only 
occasionally, into the bottom of her foot.  She described a 
constant "gripping/vibration" type pain of the lower back 
averaging 7-8/10 with the vibration sensation going into the 
back of her left leg.  She experienced 10/10 pain once a week 
that lasted for an hour and responded to heating pad 
treatment.  She had stiffness and increased low back pain 
with prolonged sitting.  She reported an average of six 
incapacitating episodes per year of being confined to the 
couch due to back pain.  These episodes lasted for half a day 
and responded to heat treatment.  She denied flare-ups.  She 
further reported dragging her foot after walking 1/4 of a mile.  
She used a cane to assist in ambulation.  Her low back 
disability interfered with her mobility such as getting in 
and out of cars and bathtubs.  She currently worked in a 
sedentary occupation that allowed for moving about.  She 
denied any significant interference with recreational 
activity.  With respect to her neck, she described a 
constant, dull cramping pain that averaged 2/10 and became 
painful with movement.  She further described the pain as a 
"catch" that became painful with movement.  She had sharp 
lower neck pain and described a fatiguing sensation with 
side-to-side motion and repetitive activities.  Her symptoms 
worsened with cold and damp weather changes.  She attributed 
symptoms of headache, ear ringing and loss of balance as part 
of her neck disability.  She denied flare-ups, incapacitating 
episodes, significant interference with activities or 
radicular symptoms in her upper extremities.  

On physical examination, the veteran was described as 
morbidly obese with a slow, but normal gait.  Her heel and 
toe gait was intact but slightly unsteady.  Her pelvis showed 
equal limb lengths.  Her posture was best described as 
"poor" due to stooped shoulders with her obesity making 
evaluation of neck range of motion difficult.  Her cervical 
spine showed flexion from 0 to 45 degrees, extension from 0 
to 30 degrees, side bending to 40 degrees bilaterally, and 
rotation to 70 degrees bilaterally.  The examiner opined that 
the range of motion findings were normal due to her short 
stature and obesity restricting motion rather than mechanical 
problems or limitation due to pain.  On range of motion 
testing, there was no spasm or report of increased pain.  She 
did report mild discomfort but her arc of motion was 
essentially normal for her body habitus.  Her neurologic 
examination showed brisk deep-tendon reflexes and no evidence 
of dermatomal abnormalities on sensory examination.  Her 
lumbar spine demonstrated mild percussive tenderness along 
the lumbosacral junction at L5-S1.  Her range of motion was 
from 0 to 90 degrees of flexion, extension limited to 15 
degrees due to pain, side bending to 25 degrees bilaterally, 
and rotation to 30 degrees bilaterally.  The examiner felt 
her limitation of side bending motion was normal given her 
body habitus.  Neurologic examination showed 5/5 motor 
testing bilaterally.  Sensory examination failed to 
demonstrate any evidence of dermatomal pattern abnormality, 
to include the L5 levels.  Her knee and ankle reflexes were 
brisk and equal without delay or pathologic reflexes.  X-ray 
examination showed minimal degenerative changes with mild 
IVDS of the lumbar and cervical spines.  She was diagnosed 
with mild degenerative arthritis and IVDS of the lumbosacral 
spine, and mild cervical spine degenerative disc disease with 
mild osteoarthritis affecting the facet joints.  The examiner 
found no objective clinical evidence that function of the 
lumbar and cervical spines were additionally limited by pain, 
fatigue, weakness, incoordination or lack of endurance with 
repetitive examination except as otherwise noted.  She did 
not have evidence of neuropathy in the upper and lower 
extremities.  Her IVDS of the cervical and lumbar spines was 
described as mild in degree.  Her previously diagnosed L5 
radiculopathy had resolved, and her current deconditioning 
was a more likely etiology for her report of buttock pain.  
Other more likely etiologies for her impairment included 
obesity, generalized deconditioning and other concomitant 
health issues.  She appeared to have improved symptomatically 
since the last examination.


III.  Legal criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran's claim for higher initial ratings for her 
cervical and lumbar spine disabilities stem from a service 
connection claim filed on February 1996.  Effective September 
23, 2002, VA revised the criteria for evaluating IVDS.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
diseases and injuries of the spine, to include renumbering 
the IVDS Diagnostic Code from 5293 to 5243.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  VA later amended Diagnostic 
Code 5243 to include a definition of incapacitating episodes 
of IVDS which had been inadvertently omitted with publication 
of the final rule.  69 Fed. Reg. 32449-01 (June 10, 2004).  
This correction is effective September 26, 2003.  Id.  The 
Board may only consider and apply the "new" criteria as of 
the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

A 10 percent rating under the criteria in effective prior to 
September 23, 2002 was warranted for slight limitation of 
cervical spine motion (Diagnostic Code 5290) slight 
limitation of lumbar spine motion (Diagnostic Code 5292), 
mild IVDS (Diagnostic Code 5293) and lumbosacral strain with 
characteristic pain on motion (Diagnostic Code 5295).  See 
38 C.F.R. § 4.71a (1997-2002).

A 20 percent was warranted for moderate limitation of 
cervical spine motion (Diagnostic Code 5290), moderate 
limitation of lumbar spine motion (Diagnostic Code 5292), 
moderate and recurring attacks of IVDS (Diagnostic Code 5293) 
and lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295).  See 38 C.F.R. 
§ 4.71a (1997-2002).

A 30 percent rating was warranted for severe limitation of 
cervical spine motion (Diagnostic Code 5290).  A 40 percent 
rating was warranted for severe limitation of lumbar spine 
motion (Diagnostic Code 5292), severe recurring attacks of 
IVDS with intermittent relief (Diagnostic Code 5293) and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5294).  
See 38 C.F.R. § 4.71a (1997-2002).

A higher 60 percent rating was assignable under Diagnostic 
Code 5293 for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. § 4.71a (1997-
2002).

The criteria change for IVDS effective September 23, 2002 
provides for evaluating IVDS based upon combining the chronic 
orthopedic and neurologic manifestations of IVDS, or the 
frequency or duration of incapacitating episodes of IVDS, 
whichever method results in the higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  The alternative method for evaluating 
incapacitating episodes of IVDS provide for a 10 percent 
rating with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  Id.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  An incapacitating episode 
is defined as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note (1).

The criteria change for evaluating diseases and injuries of 
the spine effective September 26, 2003 provides a 10 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2003-06).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. § 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2006).

It is the responsibility of a rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2006).  



IV.  Cervical spine

For the time period prior to March 26, 2002, the 
preponderance of the lay and medical evidence establishes 
that the veteran's degenerative joint and disc disease of the 
cervical spine has been manifested by report of occasional 
discomfort, full range of active and passive range of motion 
without satisfactory evidence of painful motion, and no 
neurologic deficits.  The October 1997 VA examination report 
did not reflect any report of cervical spine symptomatology, 
but her 2002 report of occasional discomfort that had not 
changed since the October 1997 examination is credible.  Her 
October 1997 examination showed full range of motion with no 
satisfactory evidence of painful motion, swelling, muscle 
spasm or neurologic deficits.  In such circumstances, the 
criteria for a compensable rating under Diagnostic Code 5290 
or 5293, or even for a compensable rating under Diagnostic 
Code 5003-5010 (x-ray confirmed arthritis with noncompensable 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion), have not been met.

For the time period beginning on March 26, 2002, the 
preponderance of the lay and medical evidence establishes 
that the veteran's degenerative joint and disc disease of the 
cervical spine has been manifested by slight increase in 
normal lordosis, paracervical crepitus, intrascapular muscle 
spasm and limitation of motion that is no more than moderate 
in degree with forward flexion of no less than 45 degrees and 
combined range of motion of no less than 290 degrees; there 
are no chronic neurologic manifestations or incapacitating 
episodes of cervical spine IVDS.  The veteran describes 
activity-related discomfort and/or 2/20 chronic pain of the 
neck.  Her VA examination reports and clinical records since 
March 26, 2002 show forward flexion of 45 degrees or greater, 
and a combined range of motion of 290 degrees or better, with 
medical opinion that she did not experience any further 
limitation of motion due to functional impairment due to 
factors such as pain, fatigue, weakness, incoordination or 
lack of endurance.  Medical examinations have found no 
chronic neurologic manifestations of cervical spine IVDS and 
the veteran herself has denied any incapacitating episodes of 
neck pain.  It is not argued, and it is not shown, that there 
is ankylosis of the cervical spine.  Thus, the criteria for 
an initial evaluation in excess of 20 percent for any time 
period after March 26, 2002, under any of the applicable 
regulatory changes, have not been met. 

In so deciding, the Board has deemed the veteran competent to 
speak to her perceived symptoms and limitations of her 
service connected cervical spine disability.  Generally, she 
has not described any aspect of cervical spine symptoms that 
would entitle her to higher evaluations than assigned.  The 
findings and opinions from VA examiners hold the greatest 
weight in this case as it pertains to findings involving 
range of motion and other clinical findings related to the 
cervical spine.  These findings justify a staged, rather than 
uniform, rating in this case.  The benefit of the doubt rule 
does not apply as the preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).


V.  Thoracolumbar spine

Private and VA examination reports during the appeal period 
have measured lumbar spine motion of 70 degrees of forward 
flexion or greater and a combined range of motion of 180 
degrees or greater.  There has been documented evidence of 
paraspinal muscle tenderness, muscle spasm, and scoliosis 
detectable by x-ray examination only.  She has demonstrated 
pain on motion, but VA opinion in February 2006 found no 
additional limitation of motion due to factors such as pain, 
fatigue, weakness, incoordination or lack of endurance.  VA 
examinations in October 1997 and August 2002, as well a 
clinical record in June 2002, showed essentially full range 
of lumbar spine motion.  To the extent she has flare-ups of 
disability, such episodes are short-lived in nature as 
reflected by her own report of symptoms.  Thus, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, her range of 
motion findings, overall, do not reflect any instances of 
range of motion loss more closely approximating severe loss 
of motion or the range of motion findings required for a 
higher rating under the new criteria..  Accordingly, the 
Board finds that a rating in excess of 20 percent is not 
warranted for limitation of motion under the criteria of 
Diagnostic Code 5292 and the general rating formula for 
disease and injuries of the spine effective September 26, 
2003.

As the evidence clearly does not establish listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion or abnormal mobility on 
forced motion, the criteria for a higher rating under 
Diagnostic Code 5295 have not been met.

The record does contain some conflicting evidence as to 
whether the veteran's lumbar spine IVDS results in chronic 
neurologic symptoms.  The veteran has primarily reported 
radicular-type pain in the left lower extremity initially 
diagnosed as sciatica in service, sciatica on VA examination 
in October 1997, intermittent radiculopathy in March 2002, 
and having resolved on VA examination in February 2006.  As 
indicated above, the Board has a duty to interpret reports of 
examination in the light of the whole recorded history and to 
reconcile the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2 (2006).  The VA 
examiner in 2006, who had reviewed the claims folder, thought 
the veteran's buttock pain was more likely due to 
deconditioning.  At that time, the examiner described her 
IVDS as being mild in degree.  She reports exacerbations 
occurring once a week and lasting less than a day in 
duration.  In the opinion of the Board, the overall lay and 
medical evidence shows recurrent attacks of IVDS symptoms 
that are no more than moderate in degree.  She has no 
separate chronic neurologic symptoms that may be separately 
rated.  In addition, none of her exacerbations have required 
bedrest as prescribed by a physician.  Her self-report of 
total duration of exacerbations in a year falls well short of 
the criteria for alternatively rating based on incapacitating 
episodes of IVDS.  Accordingly, the Board finds that a rating 
in excess of 20 percent is not warranted for IVDS under 
Diagnostic Code 5293 period, and the alternative rating 
criteria in effect since September 23, 2002 and thereafter.

In so deciding, the Board has deemed the veteran as competent 
to describe her lumbar spine symptoms and perceived 
limitations.  Her report of increased symptoms beginning in 
2002 is credible and supported by medical findings of record.  
However, the overall increased severity of symptoms does not 
meet, or more closely approximate, the criteria for the next 
higher rating.  As such, a uniform rating for the entire 
appeal period is warranted in the case.  The preponderance of 
the lay and medical evidence is against a higher still 
initial rating.  The doctrine of the benefit of the doubt, 
therefore, does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).


ORDER

The claim for an initial compensable disability rating for 
degenerative disc disease of the cervical spine prior to 
March 26, 2002 is denied.

The claim for a disability rating greater than 20 percent for 
degenerative disc disease of the cervical spine as of March 
26, 2002 is denied.

The claim for entitlement to an initial evaluation in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


